       Case 2:19-cv-02294-KJM-DMC Document 12 Filed 05/21/20 Page 1 of 2


 1   Amanda Seabock (SBN 289900)
     Chris Carson (SBN 280048)
 2   Dennis J. Price (SBN 279082)
     8033 Linda Vista Road
 3   Suite 200
     San Diego, CA 92111
 4   Telephone: (858) 375-7385
     Fax:          (888) 422-5191
 5   AmandaS@potterhandy.com
 6   Attorneys for Plaintiff
 7   William G. Miossi (pro hac vice)
     WMiossi@winston.com
 8   WINSTON & STRAWN LLP
     1700 K Street, NW
 9   Washington, DC 20006
     Telephone: (202) 282-5000
10   Fax:         (202) 282-5100
11   Leo F. Delgado (SBN 293738)
     LDelgado@winston.com
12   WINSTON & STRAWN LLP
     101 California Street, 34th Floor
13   San Francisco, CA 94111
     Telephone: (415) 591-1000
14   Fax:         (415) 591-1400
15   Attorneys for Defendant
16
                                    UNITED STATES DISTRICT COURT
17
                                    EASTERN DISTRICT OF CALIFORNIA
18
      William Schroeder,                         Case No. 2:19-cv-02294-KJM-DMC
19
                       Plaintiff,                JOINT STATEMENT
20
             v.
21
      The Hertz Corporation, and Does 1-
22    10, Inclusive,
23                     Defendants.
24

25          Per the Court’s April 6, 2020, Order (Dkt. 10), the parties have reached out to the

26   Court’s VDRP program for assignment to a mediator.

27

28



     JOINT STATEMENT                                                             CASE NO. 19-02294
       Case 2:19-cv-02294-KJM-DMC Document 12 Filed 05/21/20 Page 2 of 2


 1

 2   Dated: May 21, 2020                         Center for Disability Access
 3
                                                 By:    /s/ Amanda Seabock
 4                                                     Amanda Seabock
                                                       Attorneys for Plaintiff
 5

 6
     Dated: May 21, 2020                         WINSTON & STRAWN LLP
 7

 8                                               By: /s/
                                                     Leo F. Delgado
 9                                                   Attorneys for Defendant
10

11                                   SIGNATURE ATTESTATION
12           I hereby attest that all signatories listed above, on whose behalf this stipulation is
13   submitted, concur in the filing’s content and have authorized the filing.
14
     Dated: May 21, 2020                         Center for Disability Access
15

16                                               By:    /s/ Amanda Seabock
                                                       Amanda Seabock
17                                                     Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27

28



     JOINT STATEMENT                                                                 CASE NO. 19-02294
